Townsend, J.
On November 9, 1956, this court reversed the judgment of the trial court denying the defendant’s motion for new trial. Thompson v. A. C. L. R. Co., 94 Ga. App. 683 (96 S. E. 2d 206). Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted, and the Supreme Court, upon hearing the writ, entered on March 11, 1957, a judgment reversing the judgment of this court, on the ground that this court should have affirmed the judgment of the trial court denying the motion for new trial. A. C. L. R. Co. v. Thompson, 213 Ga. 70 (97 S. E. 2d 135). Therefore, it is ordered and adjudged that the judgment of reversal by this court be vacated, and the judgment of the trial court be and the same is affirmed in accordance with the judgment of the Supreme Court.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.